Citation Nr: 1202817	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-16 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than November 13, 1981, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran then testified at a hearing at the RO in September 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

The issue of whether there was clear and unmistakable error (CUE) in the March 1969 rating decision, which denied entitlement to service connection for a nervous condition, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A July 1982 RO rating decision granted service connection for PTSD, and assigned an initial 30 percent rating, effective from November 13, 1981, the date of receipt of the original claim for service connection for PTSD.

2.  Although notified of the July 1982 denial, the Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence within a year of that decision.  

3.  In September 2003, the Board denied the Veteran's appeal that the July 1982 RO rating decision committed CUE, in assigning an effective date of November 13, 1981 for service connection for PTSD.  

4.  In February 2005, the Veteran submitted a claim for an earlier effective date for the award of service connection for PTSD.    


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to November 13, 1981, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

As the resolution of the Veteran's appeal for an earlier effective date for the award of service connection for PTSD is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

During his September 2011 Board hearing, the Veteran alleged CUE in the March 1969 rating decision that denied entitlement to service connection for a nervous condition.  The Board notes that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of a regional office decision based on CUE, or by a claim to reopen based upon new and material evidence.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also 38 U.S.C. § 5109A(a); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

As the Veteran's allegations regarding CUE in the March 1969 rating decision have not been addressed, the matter has been referred to the RO for proper action.  The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for an earlier effective date for the grant of service connection for PTSD while referring his motion for CUE to the RO.  Specifically, the Board questions whether the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board finds no such relationship.  The outcome of the Veteran's claim for an earlier effective is not dependent on the outcome of his CUE claim.  The Veteran's earlier effective claim is being denied by operation of law.  The outcome of the claim for CUE would, at best, render moot the effective date claim.  Indeed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on the same contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).

II.  Analysis

The Veteran seeks an earlier effective for the award of service connection for PTSD, prior to the currently assigned date of November 13, 1981.  

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a)  (2009).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A report of examination or hospitalization will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).

Appellate review of a rating decision is initiated by the timely submission of a notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, completed by the timely submission of a substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

It is helpful to recount the complex procedural history of this case.  

Historically, the Veteran submitted a claim for entitlement to service connection for PTSD on November 13, 1981.  In a July 1982 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent evaluation, retroactively effective from November 13, 1981, the date of the claim.  Although notified of the July 1982 denial, the Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Later, in a September 2003 decision, the Board denied the Veteran's appeal that the July 1982 RO rating decision committed CUE, in not assigning an effective date earlier than November 13, 1981 for service connection for PTSD.  The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), rendering it final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

In a more recent February 2005 statement, the Veteran indicated that he wanted an earlier effective date for the award of service connection for his service-connected PTSD.  In a November 2005 rating decision, the RO denied entitlement to an earlier effective date for service connection of PTSD.  The Veteran then perfected an appeal of this claim, so the matter is presently before the Board.  

At his September 2011 Board hearing, the Veteran testified his PTSD has existed since service, when he also had psychiatric difficulties.  So, but for VA's alleged misdiagnosis, he would have been awarded service connection many years before his presently assigned effective date of service connection (November 13, 1981).  Hearing Transcript (T.) at 5-6.  

Again, under the applicable criteria, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2011).

The Board has no discretion in the disposition of the Veteran's present appeal.  
Under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Veteran sought earlier effective dates for various benefits, by attempting to overcome final unappealed rating determinations dated years earlier.  The Court held that a final decision of the Secretary was subject to revision only on the grounds of CUE, or upon the presentation of new and material evidence to reopen.  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  The Court concluded that there was no proper claim, and dismissed the case.  Id.

Applying the holding in Rudd to the facts of this case, the Board finds it has no authority to revise the currently assigned effective date for the grant of service connection, of November 13, 1981.  Because the Veteran did not timely perfect an appeal of the July 1982 rating decision, it follows that this determination became final and binding on the Veteran with respect to the assignment of the effective date of service connection of PTSD.  The Veteran filed a freestanding claim for an earlier effective date in February 2005.  See Rudd, 20 Vet. App. at 296.  As the Board is bound by the relevant statutes, regulations, and precedential court decisions, there is no legal basis on which the Board could grant the claim for entitlement to earlier effective date for the award of service connection for PTSD.

Consequently, it appears that the Veteran's present claim for an earlier effective date for the award of service connection (prior to November 13, 1981) is a free-standing claim that is barred as a matter of law.  The claim is, therefore, dismissed.  Rudd, 20 Vet. App. at 296 (2006).


ORDER

The claim for entitlement to an effective date prior to November 13, 1981, for the grant of service connection for PTSD, is dismissed. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


